NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DAVID FRANKLING,                         )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-3041
                                         )
US BANK NATIONAL                         )
ASSOCIATION, as trustee for              )
CMLTI 2005-7, and LAURA A.               )
DORSEY,                                  )
                                         )
             Appellees.                  )
                                         )

Opinion filed January 4, 2019.

Appeal from the Circuit Court for
Sarasota County; Frederick P.
Mercurio, Judge.

Michael Alex Wasylik of Ricardo &
Wasylik, PL, Dade City, for Appellant.

Alan M. Pierce of Liebler, Gonzalez &
Portuondo of Miami, for Appellee US
Bank National Association.

No appearance for remaining Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.